379 F.2d 972
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ORKIN EXTERMINATING COMPANY OF FLORIDA, Inc., Respondent.
No. 23503.
United States Court of Appeals Fifth Circuit.
July 6, 1967.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Atty., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Edith Nash, Atty., N.L.R.B., Washingtion, D.C., for petitioner.
John Bacheller, Jr., Charles Kelso, Wilson, Branch, Barwick & Wilcox, John W. Wilcox, Jr., Atlanta, Ga., for respondent.
Before RIVES and DYER, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
We find that there is substantial evidence on the record considered as a whole to support the findings and conclusions of the Board that respondent violated 8(a)(1) of the Act, 29 U.S.C.A. 158(a)(1), through interrogation and promises of benefit to employees, and through threats, reprisals and surveillance of union organizational activity.  Further, there is ample evidence to support the findings that the discharges of employees Davis, Bowen, Crook, Kight, Pararo, Hood, King, Stafford and Thompkins were motivated by antiunion purposes and were thus in violation of 8(a)(3) and (1) of the Act,  29 U.S.C.A. 158(a)(1), (3).  The evidence is also sufficient to support the finding that 8(a)(5) and (1), 29 U.S.C.A. 158(a)(1), (5), were violated by respondent's refusal to hear a grievance and to bargain in good faith.


2
The order of the Board is thus due to be, and it will be


3
Enforced.